Citation Nr: 0014664	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-09 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for removal of the right 
testicle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



REMAND

The appellant had active service from November 1985 to 
September 1989.  This matter comes before the Board of 
Veterans' Appeals (hereinafter Board) from a rating decision 
of the Montgomery, Alabama Regional Office (hereinafter RO) 
of the Department of Veterans Appeals (VA).

The veteran contends that during service he had his right 
testicle removed at the Charleston Navy Hospital in 1987.  
Review of the evidence of record reveals that the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) in August 1994 and 
February 1995.  In May 1995, the NPRC advised that it had no 
medical records and was referring the request to the Naval 
Bureau of Personnel Retired Records Section.  The RO 
resubmitted a request for the veteran's service medical 
records to the Naval Bureau of Personnel Retired Records 
Section in August 1995; however, no response was ever 
received.  The RO also attempted by letter dated September 
1995, to advise the veteran of the apparent unavailability of 
his service medical records and provide him an opportunity to 
submit any relevant documents in his possession; however, 
this correspondence was sent to an incorrect address and 
returned by the U.S. Postal Service as undeliverable.

The veteran has expressed concern as to the thoroughness of 
the RO's efforts to obtain his service medical records and 
requested that additional efforts be taken to locate his 
service medical records prior to the Board's appellate 
review.  Although this claim has not yet been determined to 
be well grounded, it is noted that the VA has a duty to 
assist the claimant in filing an application for benefits 
under 38 U.S.C.A. § 5103(a) (West 1991).  This duty to assist 
is particularly applicable to records which are known to be 
in the possession of the Federal Government, such as service 
department and VA medical records.  See Counts v. Brown, 6 
Vet. App. 473 (1994); cf. Hayre v. West, 188 F.3d 1327, 1332 
(Fed. Cir. 1999) (holding that the RO had not fulfilled the 
duty to assist where only a single request was made for 
pertinent service medical records specifically requested by 
the claimant and not obtained by the RO).

Additionally, the VA is obliged to advise the claimant of the 
evidence needed to complete his claim.  See 38 U.S.C.A. 
§ 5103(a); see also Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Competent, credible evidence required for a well-
grounded claim for service connection includes a current 
disability, incurrence or aggravation of disease of injury 
during active duty, and a nexus between in-service injury or 
disease and current disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  In this regard, the Board notes that there 
is evidence in this case of current diagnosis of the absence 
of the right testicle; however, the veteran also needs 
evidence of inservice injury or disease as well as competent 
medical evidence of a link between the surgical removal of 
the right testicle and any inservice injury or disease to 
well ground a claim for service connection.  In order to 
avoid any undue prejudice to the appellant in this regard, 
the Board holds that the RO should clarify the issue on 
appeal for the appellant and provide him a second opportunity 
to respond thereto prior to appellate review.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995); Bernard v. Brown, 4 Vet. 
App. 394 (1993).  

Accordingly, to ensure that VA has met its obligations under 
section 5103(a) of the statute, and to provide the veteran 
with proper notice, the case is remanded to the RO for the 
following development:

1.  The RO should advise the veteran of 
the unsuccessful attempts to obtain his 
service medical records and permit him to 
submit any service medical records or 
alternate information in his possession 
pertaining to treatment of injury or 
disease of the right testicle and 
surgical removal of the right testicle in 
service.  

2.  The RO should proceed with all 
reasonable alternative-source searches 
which may be indicated by the veteran's 
statements that he was treated for a 
right testicle condition in service.  
These should include, but not be limited 
to clinical records at NPRC or at the 
Naval medical facility at Charleston, as 
well as the Navy Bureau of Personnel 
records facility.  Efforts to obtain 
these records should be documented and 
any records received in response to these 
requests should be associated with the 
claims file.  If the records are 
unavailable, that fact should be noted as 
well in the claims file.

3.  Thereafter, the RO should consider 
whether the claim is well grounded.  If 
so, all appropriate development should be 
undertaken.

4.  If the issue on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



